DETAILED ACTION
This Office Action is in response to Application filed March 3, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I and Species C drawn to the embodiment shown in Fig. 4 of current application, claims 1-17, in the reply filed on September 3, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9,721,792)
In the below prior art rejections, the claim limitations “buffer” and “charge-trapping” specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Huang et al. disclose a structure (Fig. 4) comprising: a semiconductor substrate (210) (col. 6, lines 31-44); and a layer stack (composite layer of 220A-220C, 230A-230C and 240) on the semiconductor substrate, the layer stack including a buffer layer (bottom or bottommost portion of 240), which is directed to an intended use as discussed above, and a first charge-trapping layer (220A) (col. 11, lines 19-25 and col. 7, lines 42-45), because (a) the Huang’s buffer layer 220A, which corresponds to the claimed charge-trapping layer, can be formed of SiC or silicon carbide, Si:C or silicon doped with carbon, Si:CP or silicon coped with carbon and phosphorus, or SiGe:C or silicon germanium doped with carbon, and (b) Applicants claim that the first charge-trapping layer is formed of a silicon-containing layer doped with carbon in some of dependent claims, and the first charge-trapping layer positioned between the semiconductor substrate (210) and the buffer layer.
Huang et al. differ from the claimed invention by not showing that the buffer layer is comprised of a III-V compound semiconductor material.
Huang et al. further disclose that “The active material layer 240 may include for example, a p-n junction, which is necessary for the fabrication of the desired semiconductor device, such as light emitting diodes (LEDs), laser diodes (LDs), or other 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the buffer layer can be comprised of a III-V compound semiconductor material, because (a) III-V compound semiconductor materials such as InP, GaAs, InAs, InGaAs, GaN, InGaN, etc. have been commonly employed as semiconductor materials in forming LEDs, LDs, transistors and quantum wells disclosed by Huang et al., (b) in this case, a bottom or bottommost portion of InP, GaAs, InAs, InGaAs, GaN, InGaN, etc. can be referred to as a buffer layer, (c) in an alternate interpretation, when III-V compound semiconductor materials are employed for forming LEDs, LDs, transistors or quantum wells, the superlattice structures disclosed by Huang et al. can also be formed of a III-V compound semiconductor material such as AlAs, GaAs, AlN, GaN or AlGaN as a sublayer of a superlattice structure for GaAs- or GaN-based LEDs, LDs, transistors or quantum wells, and (d) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 2-4, Huang et al. further disclose that the first charge-trapping layer (220A) is comprised of a single-crystal semiconductor material (SiC, Si:C, Si:CP or SiGe:C) containing an atomic concentration of an element (carbon) that inherently provides charge traps in the single-crystal semiconductor material, because Applicants specifically claim what “an atomic concentration” refers to (claim 2), the first charge-trapping layer (220A) is comprised of single-crystal silicon containing an atomic concentration of an element from Group IV of the Periodic Table (carbon) (claim 3), and the first charge-trapping layer (220A) is comprised of single-crystal silicon containing an atomic concentration of carbon (claim 4).
Regarding claim 5, Huang et al. differ from the claimed invention by not showing that the atomic concentration of carbon in the singlecrystal silicon is within a range of about 0.1 atomic percent to about 3 atomic percent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the atomic concentration of carbon in the single-crystal silicon can be within a range of about 0.1 atomic percent to about 3 atomic percent, because (a) the carbon content in the Huang et al.’s buffer layer or the claimed first charge-trapping layer 220A formed of Si:C, Si:CP or SiGe:C should be optimized to achieve a desired strain of the layer 220A to improve quality of the semiconductor layers deposited on the layer 220A, and (b) the claim is prima facie obvious without showing that the claimed range of the carbon atomic content achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 6-13, Huang et al. further disclose for the structure of claim 1 that the first charge-trapping layer (220A) is comprised of single-crystal silicon and contains an atomic concentration of a non-doping element (carbon) in the single-crystal silicon (claim 6), the layer stack further includes a first cap layer (230A) positioned between the first charge-trapping layer (220A) and the buffer layer (bottom or bottommost portion of 240) (claim 7), wherein the first cap layer (silicon capping layer 230A) and the first charge-trapping layer (220A) are comprised of a single-crystal semiconductor material (silicon), the single-crystal semiconductor material of the first charge-trapping layer contains an atomic concentration of carbon, because Applicants do not specifically claim what “an atomic concentration” refers to, and the first cap layer is free of carbon, because Huang et al. do not disclose adding carbon to the first cap layer 230A (claim 8), and the layer stack further includes a second chargetrapping layer (220B), and the first cap layer (230A) is positioned between the first charge-trapping layer (220A) and the second charge-trapping layer (claim 9), wherein the layer stack further includes a second cap layer (230B), and the second charge-trapping layer (220B) is positioned between the first cap layer (230A) and the second cap layer (claim 10), the first charge-trapping layer (220A) and the second charge-trapping layer (220B) are comprised of a single-crystal semiconductor material (silicon) containing an atomic concentration of an element (carbon) that inherently provides charge traps in the single-crystal semiconductor material, because Applicants do not specifically claim what “an atomic concentration” refers to (claim 11), the first charge-trapping layer (220A) and the specifically claim what “an atomic concentration” refers to (claim 12), and the first charge-trapping layer (220A) and the second charge-trapping layer (220B) are comprised of single-crystal silicon containing an atomic concentration of carbon, because Applicants do not specifically claim what “an atomic concentration” refers to (claim 13).
Regarding claim 14, Huang et al. differ from the claimed invention by not showing that the atomic concentration of carbon in the single-crystal silicon is within a range of about 0.1 atomic percent to about 3 atomic percent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the atomic concentration of carbon in the single-crystal silicon can be within a range of about 0.1 atomic percent to about 3 atomic percent, because (a) the carbon atomic content in the Huang et al.’s buffer layer or the claimed first and second charge-trapping layers 220A and 220B formed of Si:C or Si:CP should be optimized to achieve a desired strain of the layers 220A and 220B to improve quality of the semiconductor layers deposited on the layers 220A and 220B, and (b) the claim is prima facie obvious without showing that the claimed ranges of the carbon atomic content achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 15, Huang et al. further disclose for the structure of claim 9 that the first charge-trapping layer (220A) and the second charge-trapping layer (220B) are comprised of single-crystal silicon and contain an atomic concentration of a non-doping element (carbon) in the single-crystal silicon, because Applicants do not specifically claim what “an atomic concentration” refers to.
Regarding claims 16 and 17, Huang et al. further comprise for the structure of claim 1 a channel layer positioned over the layer stack, which is inherent when forming the transistors disclosed by Huang et al.
Huang et al. differ from the claimed invention by not showing that the channel layer is comprised of a single-crystal III-V compound semiconductor material (claim 16), and by not further comprising a high-electron-mobility transistor having a gate over the channel layer (claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the channel layer disclosed by Huang et al. can be comprised of a single-crystal III-V compound semiconductor material, and Huang et al. can further comprise a high-electron-mobility transistor having a gate over the channel layer, because (a) the transistors disclosed by Huang et al. can be a high electron mobility transistor since a high electron mobility transistor has been commonly formed on a multiple buffer layer structure or a superlattice structure, and the high .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pawlak (US 10,134,901)
Pawlak et al. (US 10,453,750)
Peidous et al. (US 9,768,056)
Bedell et al. (US 8,765,577)
Srinivasan et al. (US 9,443,728)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 9, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815